                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DAVID F. WHITEHEAD,

      Plaintiff,
                                           Case No. 18-CV-12588
v.
                                           HON. GEORGE CARAM STEEH
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
___________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION,
              DENYING PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT (Doc. 15), AND GRANTING DEFENDANT’S
               MOTION FOR SUMMARY JUDGMENT (Doc. 16)

      Plaintiff David F. Whitehead brought this action to challenge

Defendant Commissioner of Social Security’s denial of his application for

social security disability benefits. The parties filed cross-motions for

summary judgment which this court referred to Magistrate Judge R. Steven

Whalen for a report and recommendation. On July 30, 2019, Magistrate

Judge Whalen issued a report and recommendation proposing that the

court grant Defendant’s motion for summary judgment and deny Plaintiff’s

motion for summary judgment. No objections have been filed and the time

period for doing so has expired.




                                        -1-
      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Upon review of the report and recommendation, and having received

no objection, the court agrees with Magistrate Judge Whalen’s analysis and

conclusions.

      Therefore, IT IS ORDERED that Magistrate Judge Whalen’s report

and recommendation (Doc. 17) is ACCEPTED and ADOPTED as the order

of the court.

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Doc. 15) is DENIED, Defendant’s motion for summary judgment

(Doc. 16) is GRANTED, and the ALJ’s decision is AFFIRMED.

Dated: August 21, 2019
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE

                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                       August 21, 2019, by electronic and/or ordinary mail.

                                      s/Marcia Beauchemin
                                          Deputy Clerk


                                                -2-
